Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-29 and 31-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mao et al. (US Patent Application Publication 2011/0124410), herein after referred to as Mao.
Regarding independent claim 21, Mao discloses a method for detecting a display (abstract), comprising: 
figure 3 reference RGB camera 226, IR camera 220 and IR projector 208 described in paragraphs [0074]-[0077] to project IR light 219 to a surface which is captured by the camera 220 and additionally to capture RGB images (from a display 106 depicted in figure 1 as described in paragraph [0090])); 
detecting, by an image processor, that the received image signal comprises an image of at least a portion of a display (Figure 14 reference RGB camera controller 314, RGB image analyzer 318 and RGB data Analyzer 296 interpreted as portions of the image processor as a whole. Paragraph [0128] described 314 to receive/capture an image of the display using the camera (figure 3 reference RGB camera 220). Paragraph [0123] describes 318 to perform initial processing of the captured RGB image frames to determine the location and shape of the display (106), within the captured RGB images, as coordinates within the space of the RGB images which describe the outline of the display. The coordinates are sent to the computer 103 for further processing. Figure 22 describes a method 820 including the RGB camera detects the tv display outer frame 824.); 
determining, by the image processor, an array of pixel coordinates of the received image signal that define at least a part of an outline of the display (Paragraph [0124] describes RGB data analyzer 296 to determine location, shape, size and orientation of the display within the captured RGB images. The position is determined in 3-D space and orientation in terms of pitch, yaw, and roll. Paragraph [0125] describes RGB data analyzer 296 may be carried out at the controller 100 (pointer). Figures 4A-4D depict emission of the radiation beam 219 to the surface denoted by X and Y axes (coordinates in 3D space) interpreted as pixel coordinates of the received image signal.); and 
calculating, based on the array of pixel coordinates and at least one centre pixel of the received image signal, an orientation of the image detection means in relation to the display (Paragraph [0124] describes RGB data analyzer 296 to determine location, shape, size and orientation of the display within the captured RGB images. The position is determined in 3-D space and orientation in terms of pitch, yaw, and roll. Figures 4A-4D depict determination of the center axis of coordinates. For example, Figure 4B depicts orthogonal beam angle to the surface 234 such that the center coordinate is also detected center of the coordinates of image 236 as described in paragraph [0083] while figure 4C depicts off axis emission to surface 234 such that the detected center of the coordinates in image 236 is off center.).  
Regarding claim 22, Mao discloses the method of claim 21, method further comprising, in response to calculating the orientation of the image detection means, communicating a pointing alignment of the image detection means relative to the display to a processor in communication with the display (Figure 14 reference wireless transceiver 320 described in paragraph [0121] to transmit wireless communications to computer 103. Paragraph [0125] describes RGB data analyzer 296 to be disposed within controller/pointer 100 enabling processing of image data as well as final determination of the controller’s position and orientation which then outputs to the computer 103 its location relative to the display 106.).  
Regarding claim 24, Mao discloses the method of claim 21, further comprising adjusting the content of the display content area of the display for improved recognition by the image processor (Figures 6A-6B and 8A depicts various embodiments of rendered content for improved recognition. Paragraphs [0094]-[0095] describes the display to render a pattern to aid in detection of the frame of the display such as by rendering bars along the borders of the display of various colors and/or patterns).  
Regarding claim 25, Mao discloses the method of claim 24, wherein adjusting the content comprises applying an artefact to the display content area, and wherein the artefact is a border or a partial border (Figure 6A reference rendered bars 246a-246d located on the border regions of screen 245 of display 106.).  
claim 26, Mao discloses the method of claim 24, wherein adjusting the content comprises the step of adding a background and/or foreground to at least a portion of the display content area and wherein the background and/or foreground is partially transparent (Figure 8A and paragraph [0105] describes thick bars 264 promote better detection and tracking bt negatively impact visual display whereas thinner lines improve visual appearance (interpreted as partially transparent as compared with thicker lines) but are more difficult to track. Paragraph [0106] describes to dynamically adjust the bars 264 depending on the video content of the display so as to reduce the visual impact (partially transparent) relative to the video content without negatively impacting detection.).  
Regarding claim 27, Mao discloses the method of claim 24, wherein adjusting the content comprises applying a colour and/or brightness adjustment to the whole of the display content area (paragraphs [0106]-[0107] describes the adjusted content comprises adjusted color including black and grey scale of the tracking bars 264).  
Regarding claim 28, Mao discloses the method of claim 24, wherein adjusting the content comprises applying a colour and/or brightness adjustment to only a part of the display content area (Figure 8A reference tracking bars 264 disposed only along a part (border) of screen 245 of display 106. Paragraphs [0106]-[0107] describes the adjusted content comprises adjusted color including black and grey scale of the tracking bars 264.).  
Regarding claim 29, Mao discloses the method of claim 28, wherein the colour and brightness adjustments are applied to portions of the display based on the values of one or more pixels in those portions (Paragraph [0106] describes to dynamically adjust the bars 264 depending on the video content of the display so as to reduce the visual impact (partially transparent) relative to the video content without negatively impacting detection.).  
Regarding claim 31, Mao discloses the method of claim 21, wherein the step of determining the array of pixel coordinates is based at least in part on an expected shape of the outline profile of the display (figure 22 reference step 826 wherein the outline profile of the display is assumed/expected to have a rectangular geometry shape).
Regarding claim 32, Mao discloses the method of claim 31, wherein the shape of the expected outline profile is a square or rectangular and/or quadrilateral profile (figure 22 reference step 826 wherein the outline profile of the display is assumed/expected to have a rectangular geometry shape).
Regarding claim 33, Mao discloses the method of claim 31, wherein determining the array of pixel coordinates is based at least in part on the brightness of the display relative to a background (figure 8A reference tracking bars 264 described in paragraph [0106] to vary color and shade based on video content, thereby describing the tracking bars as a background with rendered color and inherent brightness relative to the video content also with inherent color and brightness).
Regarding claim 34, Mao discloses the method of claim 21, further comprising calculating a distance between the image capture means and the display based on the array of pixel coordinates, detecting a change in the distance between the image capture means and the display (paragraphs [0078]-[0079] describes to project IR light 219 to a surface which is captured by the camera 220 (figure 3) which comprises a detectable variation as a function of distance), and adjusting the content of the display based on the change in distance (Figures 7A-7B depict detection variations based on distance. Paragraph [0093] describes determining dimensions of the display in view of the known distance Z. Paragraph [0097] describes to interact with the display via a program based on the position, orientation, and movement of the controller (including distance). Figure 20 reference varied images of interaction program based on interaction including distance as described in paragraph [0176].).  
Regarding claim 35, Mao discloses the method of claim 21, further comprising calculating a relative angle between the image capture means and the display based on the array of pixel coordinates, detecting a change in the relative angle between the image capture means and the display, and adjusting the content of the display based on the change in angle (Figures 4A-4D depict detection of change in the relative angle theta (figure 4C particularly) as described in paragraph [0084]. Paragraph [0097] describes to interact with the display via a program based on the position, orientation, and movement of the controller (including distance). Figure 20 reference varied images of interaction program based on interaction including distance as described in paragraph [0176].).  
Regarding claim 36, Mao discloses the method of claim 21, wherein the step of detecting that the received image signal comprises an image of at least a portion of the display comprises analysing the image based on one or more parameters detected, wherein the parameters include at least one of: contour size, position, intensity, colour, flickering, refresh rate, light frequency, brightness, velocity, shape, outline, edge, angle, contrast, light polarisation, and/or size of the display (Paragraph [0124] describes RGB data analyzer 296 to determine location, shape, size and orientation of the display within the captured RGB images. The position is determined in 3-D space and orientation in terms of pitch, yaw, and roll. Figure 6A and paragraph [0095] describes rendered images of bars 246 of contrasting colors. Figure 8 and paragraph [0104] describes tracking bars 264 of varied colors. The cited paragraphs specifically describes parameters including: contour size, position, intensity, color, flickering (not flickering), refresh rate (inherent to the display/render of the image), light frequency (interpreted as color including non-visible spectrums of IR), brightness (visible colors include a non-zero brightness), shape of bars, outline of bars as shown in figures 6A+8A, edge of physical display and/or rendered images, angle of rendered bars, contrast inherent to displayed/rendered images, and size of the display.).  
Regarding claim 37, Mao discloses an apparatus for detecting a display configured to carry out the method of claim 21, the apparatus comprising: an image detection means (figure 14 reference controller 100 comprising RGB capture logic 316, IR image capture logic 310); and an image processor (Figure 14 reference RGB camera controller 314, RGB image analyzer 318 and RGB data Analyzer 296 interpreted as portions of the image processor as a whole.) configured to be in wired or wireless communication with a display (figure 14 reference wireless transceiver 320 in communication with wireless transceiver 304 of computer 103 (of display 106)).  
Regarding claim 38, Mao discloses the apparatus of claim 37, wherein the apparatus further comprises: a pointing device configured to be in a fixed orientation with respect to the image detection means (figure 3 reference controller 100 with fixed motion capture assembly 206 including image detection means 208+220+226); and/or a trigger input configured to be in wired or wireless communication (figure 2 reference trigger 203).  
Regarding claim 39, Mao discloses the apparatus of claims 37, wherein the control device is configured to communicate with the display to provide the functionality of a lightgun (figure 2 reference trigger buttons 203 with pointer 100 describing the functionality of a lightgun).
claim 40, Mao discloses a computer-readable medium comprising instructions which, when executed by a processor, cause the processor to carry out the method of claim 21 (figure 15 reference processor 412 with memory 416 described in paragraph [0148] to process/execute signals of the memory 414 (the paragraph states 416 however numeral 416 correctly regards PCB)).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of DeMenthon (US Patent Application Publication 2006/0023111).
Regarding claim 23, Mao discloses the method of claim 22. 
Mao does not specifically disclose wherein the processor in communication with the display is configured to position an indicator on a display content area of the display based on the received pointing alignment.  
DeMenthon discloses a processor in communication with the display is configured to position an indicator on a display content area of the display based on the received pointing alignment (abstract, figure 2 reference processor 206 and paragraph [0003]).  
abstract and paragraph [0003]) yielding the predictable results of informing the user of where they are pointing to on the display.
Regarding claim 30, Mao discloses the method of claim 21.
Mao does not specifically disclose wherein the image detection means is configured to detect the polarisation of light impinging on the image detection means, and wherein the image processor is configured to detect the display based at least in part on the detected polarisation.  
DeMenthon discloses wherein an image detection means is configured to detect the polarisation of light impinging on the image detection means, and wherein the image processor is configured to detect the display based at least in part on the detected polarization (paragraphs [0036] and [0044]-[0046]).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mao’s pointer with the known technique of detecting polarization of light output from the display to detect the display yielding the predictable results of enhancing detection of the display with sharper detected images as compared to detection without polarization as disclosed by DeMenthon (paragraphs [0045]-[0046]).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.